Citation Nr: 1429449	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to March 1974. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 determination of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York. 

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  Regrettably, VA was unable to produce a written transcript of this hearing.  In a November 2012 letter, the Board informed the Veteran of this and of his options for another Board hearing.  In correspondence received by VA that same month, the Veteran indicated that he does not wish to appear for another hearing.

The Board notes that, in addition to the paper claims file, electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS) are associated with the Veteran's claim.


FINDINGS OF FACT

1.  The medical care rendered beyond the initial emergency evaluation and treatment, at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010, was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility, and there was no VA or other Federal facility feasibly available for transfer.

2.  The Veteran was enrolled in the VA Health Care System at the time the subject medical care was rendered, and had received treatment at a VA treatment facility during the 24 months preceding that date. 

3.  The Veteran is financially liable to the provider for the expenses incurred at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010.
4.  The Veteran has no coverage under a health-plan contract for payment of or reimbursement for the costs of the treatment from September 28, 2010 to October 11, 2010.

5.  The Veteran has no remedy against a third party for payment of all or part of the costs of the treatment from September 28, 2010, to October 11, 2010.

6.  The Veteran is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2002) for the treatment from September 28, 2010, to October 11, 2010.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010, have been met.  38 U.S.C.A. §§ 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.1000-1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required before the Board decides this claim.

II.  Legal Criteria

Payment of or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 17.1000-1002 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e)  At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The appellant is financially liable to the provider of emergency treatment for the treatment;

(g)  The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i)  The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2013). 

III.  Factual Background and Analysis

The Veteran claims entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010.  VA paid for medical treatment at St. Elizabeth Medical Center from September 26, 2010, to September 27, 2010, but then denied payment from September 28, 2010, to October 11, 2010, on the basis that the Veteran's condition became stable and he could have been moved to a VA facility.  The Veteran essentially maintains that a VA facility was not feasibly available during his hospital stay, and that he was not stable for transfer on the dates at issue.

The Veteran has submitted statements and provided testimony before the undersigned to the effect that he had developed symptoms of Guillain-Barre syndrome subsequent to receiving a tetanus shot.  He further asserted that upon admission to St. Elizabeth Medical Center he was medicated, paralyzed, and not stable for transfer on the dates at issue.  The Veteran also stated that he and his spouse sought, throughout the dates in question, to have him transferred to the VAMC in Syracuse, New York, but were informed by a VA case worker that there were no beds available.  

The Board finds that the evidence of record supports a finding that the Veteran is entitled to payment of or reimbursement for the expenses incurred at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010.

The Veteran has credibly stated that the medical care beyond the initial emergency evaluation and treatment, on the dates at issue, was for a continued medical emergency of such a nature that it can be said that the Veteran could not have been safely transferred to a VA or other Federal facility, and there was no VA or other Federal facility available for transfer.  Additionally, the evidence shows that the Veteran was enrolled in the VA Health Care system at the time the subject medical care was rendered.  Further, the evidence shows that Veteran is financially liable to the provider for the subject medical care, has no coverage under a health-plan contact for payment or reimbursement for the subject treatment, has no remedy against a third party for payment of all or part of the costs of the subject medical care, and is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2002) for the dates at issue.

Based on the foregoing, the Board resolves all reasonable doubt in finding that the Veteran met all of the criteria required for payment of or reimbursement for 

(CONTINUED ON NEXT PAGE)
unauthorized medical expenses incurred at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center from September 28, 2010, to October 11, 2010, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


